Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is a First Office Action Non-Final on Merits. Claims 1-14 are currently pending and have been considered below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: Identifying Statutory Categories
Claims 1-7 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-7 are directed to “a placement platform” (i.e. a system). In order for system claims to pass statutory requirements the claims must recite structure and/or hardware. The claims recite a user interface and a data analyzer which are equated to mere data or software which are programmed to perform certain functions, but without embodying the applications on any form of structure, or reciting any actual structure of the system, such as a processor, computers or servers. (i.e. software, per se). As such the current claims fail to recite any structure and/or hardware and as such can be deemed as software per se. Applicant reminded software alone is not patentable subject matter. Applicants system claims must be directed to the structure and hardware rather than the functions 
Step 2A: Prong One: Abstract Ideas 

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. 
Independent claims recite: A placement platform, comprising: an indicator of a relative desirability of at least one of a plurality of programs registered on the placement platform among a set of candidates who use the placement platform to place among the programs; determines the relative desirability in response to a store of history data pertaining to how the candidates used the placement platform to place among the programs during at least one placement season for the programs.
The limitations as drafted, is a process that, under its broadest reasonable interpretation, falls under at least the abstract grouping of: 
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). As the claims discuss candidates desirability for a plurality of programs and a placement of candidates among the programs, which clearly falls under business relations and managing personal behavior or relationships or interactions between people, and is one of certain methods of organizing human activity.

Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the concept of a placement program based on candidate’s desirability indicators. In particular, the claims only recite the additional elements – a user interface and a data analyzer. These additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea; a) the computer elements merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). 	Dependent claims 2-7 and 9-14 add additional limitations, for example: (claim 2), wherein the data analyzer determines the relative desirability by determining a rate of completion of one or more events associated with each program (claim 3) wherein the data analyzer determines the relative desirability by determining a set of competitors among the programs in response to the history data but these only serve to further limit the abstract idea.		Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B: 	
 specification spells out different generic equipment that might be applied using the concept and the particular steps such conventional processing would entail based on the concept of information access. Thus, the claims at issue amount to nothing significantly more than instructions to apply the abstract idea using some unspecified, generic computers. The use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.	Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. 

					Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Billmyer et al. (US 2009/0081629 A1), hereinafter “Billmyer”, in view of O’Malley (US 2019/0392355 A1), hereinafter “O’Malley”.

Regarding Claim 1, Billmyer teaches A placement platform, comprising: a user interface that includes an indicator of a relative desirability of at least one of a plurality of programs registered on the placement platform among a set of candidates who use the placement platform to place among the programs; and (Billmyer, Abstract, discloses a match algorithm is provided that matches, rather than filters, students and schools. The output of the algorithm informs the student as to how well he/she matches against every school in the database across many criteria. The student can sort and search through the rankings to identify the schools that are a best match; conversely, school administrators may sort and search through the student profiles to identify students. Matches are based on profiles of the characteristics, interests, desires and level of interest and desire of the student 
a data analyzer that determines the relative desirability in response to a store of history data pertaining to how the candidates used the placement platform to place among the programs during at least one placement … for the programs (Billmyer, para 0010, discloses Match Algorithm analyzes the student and college data to suggest schools to the student, where Target schools are defined as those schools that are the strongest match between the student and school, based on all available information. Further, Billmyer, para 0039, discloses a Match Algorithm that compares information about a student with information about schools to generate a personalized school match list. The student and college information used by the Match Algorithm is stored in appropriate databases. Billmyer, Figure 15, discloses communication history with programs (Blue University, Brown University, etc.)).
Yet, Billmyer does not appear to explicitly recite placement season.
In the same field of endeavor, O’Malley teaches placement season (O’Malley, Abstract. O’Malley, para 0161, discloses a college and/or university. O’Malley, para 0816, teaches seasonal trends and collecting data that can be measured based on different times of year).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Billmyer with placement season as taught by O’Malley with the motivation to collect and measure data based on different times of year to measure seasonal trends (O’Malley, para 0816). The Billmyer invention, now incorporating the O’Malley invention, has all the limitations of claim 1.

Regarding Claim 2, Billmyer, now incorporating O’Malley, teaches the placement platform of claim 1, and Billmyer further teaches wherein the data analyzer determines the relative desirability by determining a rate of completion of one or more events associated with each program (Billmyer, para 0039-0043, discloses analyzes data using match algorithm and students completed questions of 

Regarding Claim 3, Billmyer, now incorporating O’Malley, teaches the placement platform of claim 1, and Billmyer further teaches wherein the data analyzer determines the relative desirability by determining a set of competitors among the programs in response to the history data (Billmyer, Figure 10, discloses relative desirability (rank of universities/schools) a set of competitors among the programs (Cedarville University, Brigham Young University, etc.), Figure 15, discloses history data of universities). 

Regarding Claim 4, Billmyer, now incorporating O’Malley, teaches the placement platform of claim 3, and Billmyer further teaches wherein the data analyzer determines the competitors by determining an overlap among the candidates who sought placement in the programs (Billmyer, Figure 15, discloses competitors (For example Blue University, Brown University, Yellow University, etc.) and an overlap among candidates who sought placement in the programs (On the date 1/4/2007, discloses accepted status for Blue University, also on 1/4/2007, discloses rejected for Brown University, and more)).

Regarding Claim 5, Billmyer, now incorporating O’Malley, teaches the placement platform of claim 4, and Billmyer further teaches wherein the overlap is based on a respective candidate profile of each of the candidates who sought placement (Billmyer, Abstract, discloses profiles. See Billmyer throughout for profiles and at least Figures 1, 13, 17, 24, 29, 31, 33, para 0006 and 0041).

Regarding Claim 6, Billmyer, now incorporating O’Malley, teaches the placement platform of claim 4, and Billmyer further teaches wherein the overlap is based on a respective set of questionnaire answers of each of the candidates (Billmyer, Figure 29, discloses a set of questionnaire 

Regarding Claim 7, Billmyer, now incorporating O’Malley, teaches the placement platform of claim 3, and Billmyer further teaches wherein the data analyzer determines the competitor by determining an overlap among a set of dates pertaining to one or more events held by the respective programs (Billmyer, Figure 15, discloses competitors (Blue University, Brown University, Yellow University, etc.) an overlap of dates (date 1/4/2007, discloses accepted status for Blue University, also on 1/4/2007, discloses rejected for Brown University, event of being accepted or rejected.) Further, Billmyer, Figure 29, discloses events including school visits. Even Further, O’Malley throughout teaches interviews).

Regarding Claim 8, Billmyer teaches A method for indicating desirability of program placement, comprising: generating a user interface that includes an indicator of a relative desirability of at least one of a plurality of programs registered on a placement platform among a set of candidates who use the placement platform to place among the programs; and (Billmyer, Abstract, discloses a match algorithm is provided that matches, rather than filters, students and schools. The output of the algorithm informs the student as to how well he/she matches against every school in the database across many criteria. The student can sort and search through the rankings to identify the schools that are a best match; conversely, school administrators may sort and search through the student profiles to identify students. Matches are based on profiles of the characteristics, interests, desires and level of interest and desire of the student matched against the characteristics profile of the college. The student may indicate how important many of these criteria are to him/her. Billmyer, Figure 10, discloses a user interface that includes an indicator of relative desirability (Examiner is interpreting the ranking of universities as the indicator of relative desirability) of a plurality of programs (Cedarville University, Madonna University, etc.));	determining the relative desirability in response to a store of history data pertaining to how the candidates used the placement platform to place among the programs during at least one placement … for the programs (Billmyer, para 0010, discloses Match Algorithm analyzes the student and college data to suggest schools to the student, where Target schools are defined as those schools that are the strongest match between the student and school, based on all available information. Further, Billmyer, para 0039, discloses a Match Algorithm that compares information about a student with information about schools to generate a personalized school match list. The student and college information used by the Match Algorithm is stored in appropriate databases. Billmyer, Figure 15, discloses communication history with programs (Blue University, Brown University, etc.)).
Yet, Billmyer does not appear to explicitly recite placement season.
In the same field of endeavor, O’Malley teaches placement season (O’Malley, Abstract. O’Malley, para 0161, discloses a college and/or university. O’Malley, para 0816, teaches seasonal trends and collecting data that can be measured based on different times of year).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Billmyer with placement season as taught by O’Malley with the motivation to collect and measure data based on different times of year to measure seasonal trends (O’Malley, para 0816). The Billmyer invention, now incorporating the O’Malley invention, has all the limitations of claim 8.

Regarding claim 9, the claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise. 

Regarding claim 10, the claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise. 

Regarding claim 11, the claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise. 

Regarding claim 12, the claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise. 

Regarding claim 13, the claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise. 

Regarding claim 14, the claim recites analogous limitations to claim 7 above, and is therefore rejected on the same premise. 


Additional Prior Art Consulted
The prior art made of record and not relied upon which is considered pertinent to applicant’s disclosure includes the following:
Watkins, JR. US 2019/0066243 A1 – discussing applicant selection based on performance indicators
Terra et al. US 2019/0102854 A1 – discussing recruiting and admission program including medicine programs.

Applicant is advised to review additional references supplied on the PTO-892 as to the state of the art of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.R.N./Examiner, Art Unit 3629

/SANGEETA BAHL/Primary Examiner, Art Unit 3629